NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Election/Restrictions
Claims 1-2, 4, 9, 11, 13-15, and 36-37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-29 and 38-39, directed to the process of making or using an allowable product and claims 32-35 directed to an apparatus comprising a sealing material, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-2, 4, 9, 13-15, 25-29, and 32-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art do not disclose or suggest a water resistant sealing material comprising modified chemically exfoliated vermiculite (CEV) in a proportion of 30-70% w/w sealing material and a filler in a proportion of 30-70% w/w sealing material, wherein the modified CEV comprises water resistance enhancing monovalent cations comprising sodium, potassium, rubidium, cesium, francium, ammonium, or a quaternary ammonium compound of formula R4N+ wherein R is selected from methyl, ethyl or a combination thereof.
Based on Patent Board Decision, mailed on 11/02/2021, the Board finds that Applicant’s data present unexpected results, and that there is no rationale to combine in view of Atkinson is not found persuasive. 
Further search did not result in any references anticipating or rendering claim 1 obvious. Claim 15 depends from claim 1, and claim 32 includes the limitations of allowable claim 1. Thus, all pending claims are found allowable. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731